DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 27 August 2021 [hereinafter Response] has been entered, where:
Claims 4, 9, 11, 12, 17, 18, 19, and 20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Objections
3.	The objections to claims 4, 12, and 20 are withdrawn in view of Applicant’s amendments to claims 4, 12, and 20.
Claim Rejections - 35 U.S.C. § 112(b)
4.	The rejections to claims 11 and 19 are withdrawn in view of Applicant’s amendments to these claims.
Claim Rejections - 35 USC § 103 
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
8.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150106146 to Higaki et al. [hereinafter Higaki] in view of US Published Application 20180007100 to Krasadakis et al. [hereinafter Krasadakis] and US Published Application 20080229216 to Bagley et al. [hereinafter Bagley].
Regarding claim 1, Higaki teaches [a]n apparatus comprising:
one or more processors (Higaki ¶ 0004 teaches one or more processors); and
one or more memories storing instructions which, when processed by the one or more processors, cause (Higaki ¶ 0004 teaches machine-readable medium comprising instructions stored therein (one or more memories storing instructions), which when executed by the processors, cause the processors to perform certain operations (when processed by the one or more processors, cause)):
an electronic meeting process executing on the apparatus to generate and transmit, over one or more communications networks to an artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, an artificial intelligence service)) executing external to the apparatus, a request for suggested meeting participants for an electronic meeting, (Higaki ¶ 0025 teaches an example process 200 for creating an electronic meeting event; Higaki ¶ 0013 meeting event information [is] entered (generate[d]) by a user at a client device (the apparatus) at the time the user creates the meeting event; Higaki ¶ 0003 teaches receiving event information for a meeting event from a client device associated with a user (apparatus to generate and transmit); Higaki ¶ 0023 also further teaches a server 110 may host the web server communicationally [sic] coupled to the browser at the client device (e.g., electronic devices 102, 104 or 106) via network 108 (that is, over one or more communications networks to an artificial intelligence service executing external to the apparatus); Higaki ¶ 0041 teaches that responses to electronic suggestions may be . . . used as a learning tool (that is, the “learning tool” of Higaki is artificial intelligence service) to improve the electronic suggestion quality of further electronic suggestions; see also, e.g., Higaki ¶ 0033), wherein the request for suggested meeting participants for an electronic meeting specifies a plurality of attributes of the electronic meeting (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311) and one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting, wherein the particular meeting rules template specifies requirements for an electronic meeting (Higaki, Fig. 2, teaches a process for creating a meeting event (Examiner annotations in dashed-boxes):

    PNG
    media_image1.png
    811
    693
    media_image1.png
    Greyscale

Higaki ¶¶ 0026 & 0031 provides as examples of references to meeting events or tasks as “team outing,” “weekly budget planning” or “monthly manager meeting,” “Quarterly Budget.”; Higaki ¶ 0031 teaches [w]hen user A creates a meeting event called “Team Outing,” the system will identify co-workers B, C and D as potential meeting participants whom User A should include on the “Team Outing” event because co-workers B, C, and D are also on User A's team (that is, “co-workers” is one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting); Higaki ¶ 0030 further teaches that the response may additionally [be] used by the system for suggestion participants for future meeting events created by the organizer (plurality of meeting rules templates). For example, User A schedules a meeting event called “Dinner” with participants N and B. User A also schedules a meeting event called “Coffee” and invites participant D); 
[Examiner notes that neither the claims nor the specification defines the term “meeting rules template.” Under the BRI, the plain meaning of the term “meeting rules template” is a reference to a meeting event or task having “attributes”, and creating an electronic meeting based on that reference. See MPEP § 2111.01.I.]);
the electronic meeting process executing on the apparatus to receive, over the one or more communications networks from the artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, the “learning tool” of Higaki is an artificial intelligence service)) executing external to the apparatus, a response to the request for suggested meeting participants for the electronic meeting, wherein the response includes data that specifies a plurality of suggested meeting participants for the electronic meeting (Higaki ¶ 0003 teaches transmitting to the client device (that is, the client device (the apparatus) operates to receive, over the one or more communications networks [see Higaki ¶ 0023] from the artificial intelligence service [see Higaki ¶ 0041] executing external to the apparatus), a first electronic suggestion to add meeting participants to the meeting event (that is, a response to the request for suggested meeting participants for the electronic meeting); 
[Examiner note: the first electronic suggestion (suggested meeting participants) received by the client device (apparatus) is in a data format (the response includes data that specified a plurality of suggested meeting participants for the electronic format)])
 . . . wherein the particular suggested meeting participant satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311; Higaki ¶ 0035 teaches, for example, the use of meeting labels or names for basing required meeting participants, such as for a meeting named “weekly meeting,” in which all of co-workers B, C, and D may be suggested to user A in a first electronic suggestion, because “weekly meeting” is generic enough to apply to all of the projects that user A is working on with co-workers B, C and D (a particular suggested meeting participant that satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template)); 
the electronic meeting process to display, on a user interface, . . . the plurality of suggested meeting participants, controls (Higaki ¶ 0047 & FIG. 3 teaches an example meeting event 300 with a [s]uggested participants field 312 [that] is populated by the system (artificial intelligence service) when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event). This field may be a frame or a pop-up GUI (to display, on a user interface) that contains the meeting participants listed in such a [sic] electronic suggestion, which is provided to User A by the system) for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting (Higaki ¶ 0047 & FIG. 3 further teaches that [w]hen a first electronic suggestion is provided, . . . the user may respond to the electronic suggestion in the Suggested Participant field 312 by accepting or rejecting a suggested participant (controls for specifying); 
[Examiner notes that for there to be a graphical user interface there is a display (to display))] . . . ; and
the electronic meeting process to include in the electronic meeting the particular suggested meeting participant, from the plurality of suggested meeting participants, in response to a user selection of a control that corresponds to including the particular suggested meeting participant in the electronic meeting (Higaki ¶ 0047 teaches an example in which [b]ased on event information entered by User A for the first meeting, such as location or meeting name, participants C, D, and E may be suggested [meeting participants]. However, User A adds only participants C and D (the particular suggested meeting participant in the electronic meeting)) In addition, Higaki Fig. 3 clearly depicts a Participant field 311 for inclusion of particular suggested participants selected by User A in the electronic meeting from the controls of the Suggested Participants field 312).
	Though Higaki teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, Higaki, however, does not explicitly teach:
* * *
	the electronic meeting process executing on the apparatus to receive . . . a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type the electronic meeting; and
* * *
But Krasadakis teaches wherein:
the electronic meeting process executing on the apparatus to receive . . . a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)) . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI). As the herein described methods and processes change the data held by the storage machine, and thus transform the state of the storage machine, the state of display subsystem 806 may likewise be transformed to visually represent changes in the underlying data) between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type as the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)); and
* * *
Higaki and Krasadakis are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a measure of candidate score with the suggesting meeting participants of Higaki.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Though Higaki and Krasadakis teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, and further in view of a candidate score directed to participant relevance, the combination of Higaki and Krasadakis, however, does not explicitly teach - 
* * *
the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants, . . . 
* * *
But Bagley teaches the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants (Bagley ¶ 0062 teaches [c]lient window 650 may be an interface of a display associated with at least one of the computers running an attendee client. An indicia of seniority may be a seniority emblem, that is, an image independent of a persona icon, for example, a digitized image of chevrons (that is, to display . . . the data that identifies)), . . .
* * *
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Krasadakis pertaining to suggested electronic meeting participants via candidate scores with the attendee visualization of Bagley.
The motivation for doing so is because it would be advantageous to, at the outset of each meeting to show static details of the attendee’s seniority, origin or other unchanging details of a participant. (Bagley ¶ 0009).
Regarding claim 2, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, as described above.
Higaki further teaches wherein:
the plurality of attributes of the electronic meeting included in the request for suggested meeting participants for an electronic meeting include a subject matter of the electronic meeting (Higaki ¶ 0025 teaches that [t]he minimum event information (plurality of attributes of the electronic meeting) that is required may be at least one of a meeting event participant, a meeting name (subject matter of the electronic meeting), or a location for the meeting event)), and
the plurality of suggested meeting participants for the electronic meeting include at least one subject matter expert for the subject matter of the electronic meeting (Higaki ¶ 0031 & FIG. 2 teaches meeting participants are identified by the system. The meeting participants are identified based on at least one of the provided event information or determined external signals related to the provided event information. . . . The “ABCD” team may be involved on a project titled “Quarterly Budget,” while the “DEFG” team is involved on a different project; Higaki ¶ 0035 also teaches that if user A works with co-worker B on “books,” [(user A and co-worker B are books subject matter experts)] with co-worker C on “advertising” [(C is an advertising subject matter expert)] and with co-worker D on “budgets” [(co-worker D is a budget subject matter expert)]).
Regarding claim 3, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, as described above.
Krasadakis teaches wherein:
the response to the request for suggested meeting participants for the electronic meeting includes additional information for the particular suggested meeting participant from the plurality of suggested meeting participants (Krasadakis ¶ 0028 teaches a topic relatedness score [of the candidate score 300] may indicate a particular candidate's relevance to the meeting/project, as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. (additional information for a particular suggested meeting participant from the plurality of suggested meeting participants)), and
the one or more memories store additional instructions which, when processed by the one or more processors cause the electronic meeting process to display (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present (that is, display) a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI)) the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant (Krasadakis ¶¶ 0036-37 teaches [a] participant information source 508 may be any source of information relevant to a candidate's expertise, work history, interests, etc., as it pertains to the associated topic of a collaborative engagement. . . . In some implementations, a computing system may have access to one or more application programming interfaces (APIs) allowing the computing system to access a candidate's email history, calendar, instant messaging (IM) history, their role within a company's organizational chart, awards/kudos given to the candidate by an organization hosting the meeting, any social media posts written by the candidate, any documents/publications written by the candidate, etc. Relevant information from these sources may be collected in participant expertise profile 506 and cross-referenced against associated topic 504, for example via keyword searching or natural language processing. As a result of this comparison, the computing system may generate topic relatedness score 500. In particular, a computing system may be configured to access any profiles maintained by the candidate on social networking sites (note that social networking sites, to be social, entail to cause the electronic meeting process to display the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant)) 
Higaki, Krasadakis and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a candidate score that may take into account additional information of a proposed participant. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a user profile that incorporates additional information with the teachings of the combination of Higaki and Bagley.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claim 4, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, as described above.
Krasadakis teaches wherein:
the relevance score for each suggested meeting participant from the plurality of meeting participants indicates a calculated relevance between the each suggested meeting participant and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304. . . . [A] topic relatedness score may indicate a particular candidate's relevance to the meeting/project (that is, the plurality of attributes of the electronic meeting), as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. Similarly, the aggregated meeting contribution score may reflect any positive/negative effects the candidate has had on other meetings, according to meeting productivity, energy levels, etc.), and
the plurality of suggested meeting participants is displayed on the user interface in an order that is based upon the relevance scores for each suggested meeting participant from the plurality of meeting participants (Krasadakis ¶ 0026 & FIG. 2 teaches [a] computing system may recommend any number of candidate participants for a particular collaborative engagement. For example, the computing system may (1) automatically recommend a set number of participants for each collaborative engagement, (2) recommend a different number of candidate participants for each collaborative engagement, (3) present a list of all available participants ranked by candidate score, etc. (that is, displayed on the user interface in an order that is based on the relevance scores for each suggested meeting participant from the plurality of meeting participants))).
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Bagley pertaining to suggested electronic meeting participants via candidate scores and attendee visualization with the display order of Krasadakis.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claim 5, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, as described above.
Higaki further teaches wherein:
the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting (Higaki ¶ 0045 teaches [t]he minimum event information that is required may be at least one of a meeting event participant, a meeting name, or a location for the meeting event. The meeting event participant may be identified by a name, an alias, an email address or a social network nickname, for example; Higaki Fig. 3 teaches (Examiner’s annotations in text box):

    PNG
    media_image2.png
    714
    880
    media_image2.png
    Greyscale

Higaki ¶¶ 0045 & 0047 teaches FIG. 3 illustrates an example meeting event 300 . . . Suggested participants field 312 is populated by the system when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (that is, the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting)).
Regarding claim 6, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, respectively, as described above. 
Krasadakis teaches -
wherein the one or more prior electronic meetings of the same type as the electronic meeting are one or more of the same project, the same department, the same subject, or have the same agenda items (Krasadakis ¶ 0032 teaches collaborative engagements 406 shown in FIG. 4 may be meetings and/or projects in which the candidate has previously participated, and each collaborative engagement 406 may have an associated topic 408 (that is, the same subject). The computing system may perform comparison C1 by evaluating similarities between associated topic 404 and the associated topics 408 (that is, one or more prior electronic meetings of the same type as the electronic meeting are one or more of . . . the same subject). . . . [T]he generated topic relatedness score 400 may reflect the extent to which the candidate has attended meetings similar to the created collaborative engagement 402).
Regarding claim 7, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 1, as described above.
Higaki further teaches wherein the artificial intelligence service is configured to determine the plurality of suggested meeting participants for the electronic meeting by analyzing a plurality of electronic documents for one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals [(that is, electronic documents)] may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories, mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0031 teaches [proposed] meeting participants are identified based (that is, determined) on at least one of the provided event information or determined external signals related to the provided event information; Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Regarding claim 8, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 7, as described above.
Higaki further teaches wherein the plurality of electronic documents includes one or more agendas or meeting minutes for the one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories (meeting minutes), mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Regarding claim 9, Higaki teaches one or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause: 
an electronic meeting process executing on an apparatus to generate and transmit, over one or more communications networks to an artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, an artificial intelligence service)) executing external to the apparatus, a request for suggested meeting participants for an electronic meeting (Higaki ¶ 0025 teaches an example process 200 for creating an electronic meeting event; Higaki ¶ 0013 meeting event information [is] entered (generate[d]) by a user at a client device (the apparatus) at the time the user creates the meeting event; Higaki ¶ 0003 teaches receiving event information for a meeting event from a client device associated with a user (apparatus to generate and transmit); Higaki ¶ 0023 also further teaches a server 110 may host the web server communicationally [sic] coupled to the browser at the client device (e.g., electronic devices 102, 104 or 106) via network 108 (over one or more communications networks to an artificial intelligence service executing external to the apparatus); Higaki ¶ 0041 teaches that responses to electronic suggestions may be . . . used as a learning tool (artificial intelligence service) to improve the electronic suggestion quality of further electronic suggestions; see also, e.g., Higaki ¶ 0033), wherein the request for suggested meeting participants for an electronic meeting specifies a plurality of attributes of the electronic meeting (Higaki ¶ 0025 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311) and one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting, wherein the particular meeting rules template specifies requirements for an electronic meeting (Higaki, Fig. 2, teaches a process for creating a meeting event (Examiner annotations in dashed-boxes):

    PNG
    media_image1.png
    811
    693
    media_image1.png
    Greyscale

Higaki ¶¶ 0026 & 0031 provides as examples of references to meeting events or tasks as “team outing,” “weekly budget planning” or “monthly manager meeting,” “Quarterly Budget.” Higaki ¶ 0031 teaches [w]hen user A creates a meeting event called “Team Outing,” the system will identify co-workers B, C and D as potential meeting participants whom User A should include on the “Team Outing” event because co-workers B, C, and D are also on User A's team (that is, “co-workers” is one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting); Higaki ¶ 0030 further teaches that the response may additionally [be] used by the system for suggestion participants for future meeting events created by the organizer (plurality of meeting rules templates). For example, User A schedules a meeting event called “Dinner” with participants N and B. User A also schedules a meeting event called “Coffee” and invites participant D);
[Examiner notes that neither the claims nor the specification defines the term “meeting rules template.” Under the BRI, the plain meaning of the term “meeting rules template” is a reference to a meeting event or task having “attributes”, and creating an electronic meeting based on that reference. See MPEP § 2111.01.I.]);
the electronic meeting process executing on the apparatus to receive, over the one or more communications networks from the artificial intelligence service executing external to the apparatus, a response to the request for suggested meeting participants for the electronic meeting, wherein the response includes data that specifies a plurality of suggested meeting participants for the electronic meeting (Higaki ¶ 0003 teaches transmitting to the client device (that is, the client device (the apparatus) operates to receive, over the one or more communications networks [see Higaki ¶ 0023] from the artificial intelligence service [see Higaki ¶ 0041] executing external to the apparatus), a first electronic suggestion to add meeting participants to the meeting event (that is, a response to the request for suggested meeting participants for the electronic meeting); Examiner notes that the first electronic suggestion (suggested meeting participants) received by the client device (apparatus) is in a data format (the response includes data that specified a plurality of suggested meeting participants for the electronic format)) . . . wherein the particular suggested meeting participant satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311; Higaki ¶ 0035 teaches, for example, the use of meeting labels or names for basing required meeting participants, such as for a meeting named “weekly meeting,” in which all of co-workers B, C, and D may be suggested to user A in a first electronic suggestion, because “weekly meeting” is generic enough to apply to all of the projects that user A is working on with co-workers B, C and D (a particular suggested meeting participant that satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template));
the electronic meeting process to display, on a user interface, . . . the plurality of suggested meeting participants, controls for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting (Higaki ¶ 0047 & FIG. 3 teaches an example meeting event 300 with a [s]uggested participants field 312 [that] is populated by the system (artificial intelligence service) when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (to display, on a user interface, the plurality of suggested meeting participants and controls for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting). This field may be a frame or a pop-up GUI (to display, on a user interface) that contains the meeting participants listed in such a [sic] electronic suggestion, which is provided to User A by the system; Higaki ¶ 0047 & FIG. 3 further teaches that [w]hen a first electronic suggestion is provided, . . . the user may respond to the electronic suggestion in the Suggested Participant field 312 by accepting or rejecting a suggested participant (controls for specifying); Examiner notes that for there to be a graphical user interface, there is a display (to display)) . . . ; and
the electronic meeting process to include in the electronic meeting the particular suggested meeting participant, from the plurality of suggested meeting participants, in response to a user selection of a control that corresponds to including the particular suggested meeting participant in the electronic meeting (Higaki ¶ 0047 an example in which [b]ased on event information entered by User A for the first meeting, such as location or meeting name, participants C, D, and E may be suggested [meeting participants]. However, User A adds only participants C and D (the particular suggested meeting participant in the electronic meeting))). 
Though Higaki teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, Higaki, however, does not explicitly teach:
* * *
	the electronic meeting process executing on the apparatus to receive . . . a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting . . . ;
the electronic meeting process to display . . . the relevance score of the calculated relevance between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type as the electronic meeting; and
* * *
But Krasadakis teaches wherein:
the electronic meeting process executing on the apparatus to receive . . . a relevance score of a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting));
the electronic meeting process to display, on a user interface, the relevance score of the calculated relevance (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI). As the herein described methods and processes change the data held by the storage machine, and thus transform the state of the storage machine, the state of display subsystem 806 may likewise be transformed to visually represent changes in the underlying data) between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)); and
* * *
Higaki and Krasadakis are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a measure of candidate score with the suggesting meeting participants of Higaki.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Though Higaki and Krasadakis teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, and further in view of a candidate score directed to participant relevance, the combination of Higaki and Krasadakis, however, does not explicitly teach - 
* * *
the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants, . . . 
* * *
But Bagley teaches the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants (Bagley ¶ 0062 teaches [c]lient window 650 may be an interface of a display associated with at least one of the computers running an attendee client. An indicia of seniority may be a seniority emblem, that is, an image independent of a persona icon, for example, a digitized image of chevrons (that is, the persona icon and emblem being to display . . . the data that identifies)), . . .
* * *
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Krasadakis pertaining to suggested electronic meeting participants via candidate scores with the attendee visualization of Bagley.
The motivation for doing so is because it would be advantageous to, at the outset of each meeting to show static details of the attendee’s seniority, origin or other unchanging details of a participant. (Bagley ¶ 0009).
Regarding claim 10, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 9, as described above.
Higaki further teaches, wherein:
the plurality of attributes of the electronic meeting included in the request for suggested meeting participants for an electronic meeting include a subject matter of the electronic meeting (Higaki ¶ 0025 teaches that [t]he minimum event information (plurality of attributes of the electronic meeting) that is required may be at least one of a meeting event participant, a meeting name (subject matter of the electronic meeting), or a location for the meeting event), and
the plurality of suggested meeting participants for the electronic meeting include at least one subject matter expert for the subject matter of the electronic meeting (Higaki ¶ 0031 & FIG. 2 teaches meeting participants are identified by the system (plurality of suggested meeting participants). The meeting participants are identified based on at least one of the provided event information or determined external signals related to the provided event information. . . . The “ABCD” team may be involved on a project titled “Quarterly Budget,” while the “DEFG” team is involved on a different project; Higaki ¶ 0035 also teaches that if user A works with co-worker B on “books,” [(user A and co-worker B are books subject matter experts)] with co-worker C on “advertising” [(C is an advertising subject matter expert)] and with co-worker D on “budgets” [(co-worker D is a budget subject matter expert)]).
Regarding claim 11, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 9, as described above.
Krasadakis teaches wherein:
the response to the request for suggested meeting participants for the electronic meeting includes additional information for the particular suggested meeting participant from the plurality of suggested meeting participants (Krasadakis ¶ 0028 teaches a topic relatedness score [of the candidate score 300] may indicate a particular candidate's relevance to the meeting/project, as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. (additional information for a particular suggested meeting participant from the plurality of suggested meeting participants)), and
the one or more non-transitory computer-readable media store additional instructions which, when processed by the one or more processors cause the electronic meeting process to display (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present (that is, display) a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI)) the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant (Krasadakis ¶¶ 0036-37 teaches [a] participant information source 508 may be any source of information relevant to a candidate's expertise, work history, interests, etc., as it pertains to the associated topic of a collaborative engagement. . . . In some implementations, a computing system may have access to one or more application programming interfaces (APIs) allowing the computing system to access a candidate's email history, calendar, instant messaging (IM) history, their role within a company's organizational chart, awards/kudos given to the candidate by an organization hosting the meeting, any social media posts written by the candidate, any documents/publications written by the candidate, etc. Relevant information from these sources may be collected in participant expertise profile 506 and cross-referenced against associated topic 504, for example via keyword searching or natural language processing. As a result of this comparison, the computing system may generate topic relatedness score 500. In particular, a computing system may be configured to access any profiles maintained by the candidate on social networking sites (note that social networking sites, to be social, entail to cause the electronic meeting process to display the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant)) 
Higaki, Krasadakis and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a candidate score that may take into account additional information of a proposed participant. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a user profile that incorporates additional information with the teachings of the combination of Higaki and Bagley.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claim 12, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 9, as described above.
Krasadakis teaches wherein:
the relevance score for each suggested meeting participant from the plurality of meeting participants indicates a calculated relevance between the each suggested meeting participant and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304. . . . [A] topic relatedness score may indicate a particular candidate's relevance to the meeting/project (that is, the plurality of attributes of the electronic meeting), as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. Similarly, the aggregated meeting contribution score may reflect any positive/negative effects the candidate has had on other meetings, according to meeting productivity, energy levels, etc.), and
the plurality of suggested meeting participants is displayed on the user interface in an order that is based upon the relevance scores for each suggested meeting participant from the plurality of meeting participants (Krasadakis ¶ 0026 & FIG. 2 teaches [a] computing system may recommend any number of candidate participants for a particular collaborative engagement. For example, the computing system may (1) automatically recommend a set number of participants for each collaborative engagement, (2) recommend a different number of candidate participants for each collaborative engagement, (3) present a list of all available participants ranked by candidate score, etc. (that is, displayed on the user interface in an order that is based on the relevance scores for each suggested meeting participant from the plurality of meeting participants)).
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Bagley pertaining to suggested electronic meeting participants via candidate scores and attendee visualization with the display order of Krasadakis.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Regarding claim 13, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 9, as described above.
Higaki further teaches wherein:
the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting (Higaki ¶ 0045 teaches [t]he minimum event information that is required may be at least one of a meeting event participant, a meeting name, or a location for the meeting event. The meeting event participant may be identified by a name, an alias, an email address or a social network nickname, for example; Higaki Fig. 3 teaches (Examiner’s annotations in text box):

    PNG
    media_image2.png
    714
    880
    media_image2.png
    Greyscale

Higaki ¶¶ 0045 & 0047 teaches FIG. 3 illustrates an example meeting event 300 . . . Suggested participants field 312 is populated by the system when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (that is, the particular suggested meeting participant is visually indicated on the user interface as satisfying the one or more attributes of a required meeting participant for the electronic meeting))..
Regarding claim 14, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claims 9, as described above. 
Krasadakis teaches -
wherein the one or more prior electronic meetings of the same type as the electronic meeting are one or more of the same project, the same department, the same subject, or have the same agenda items (Krasadakis ¶ 0032 teaches collaborative engagements 406 shown in FIG. 4 may be meetings and/or projects in which the candidate has previously participated, and each collaborative engagement 406 may have an associated topic 408 (that is, the same subject). The computing system may perform comparison C1 by evaluating similarities between associated topic 404 and the associated topics 408 (that is, one or more prior electronic meetings of the same type as the electronic meeting are one or more of . . . the same subject). . . . [T]he generated topic relatedness score 400 may reflect the extent to which the candidate has attended meetings similar to the created collaborative engagement 402).
Regarding claim 15, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 9, as described above.
Higaki further teaches wherein the artificial intelligence service is configured to determine the plurality of suggested meeting participants for the electronic meeting by analyzing a plurality of electronic documents for one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals [(that is, electronic documents)] may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories, mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0031 teaches [proposed] meeting participants are identified based (that is, determined) on at least one of the provided event information or determined external signals related to the provided event information; Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Regarding claim 16, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 15, as described above.
Higaki further teaches wherein the plurality of electronic documents includes one or more agendas or meeting minutes for the one or more other electronic meetings that are related to the electronic meeting (Higaki ¶ 0017 & FIG. 1 teaches data store 114 may store information from which external signals may be identified. For example, data store 114 may store organizational charts, responses to previous electronic suggestions, meeting histories (meeting minutes), mailing lists and social network associations (plurality of electronic documents); Higaki ¶ 0041, pertaining to an artificial intelligence service, teaches that a User A’s responses to electronic suggestions (analyzing) may be . . . used as a learning tool to improve the electronic suggestion quality of further electronic suggestions (artificial intelligence service)).
Regarding claim 17, Higaki teaches [a] computer-implemented method (see Higaki, Abstract) comprising: 
an electronic meeting process executing on an apparatus to generating and transmitting, over one or more communications networks to an artificial intelligence service (Higaki ¶ 0041 teaches [a user’s] responses to electronic suggestions may be stored in the system and used as a learning tool to improve the electronic suggestion quality of future electronic suggestions (that is, an artificial intelligence service)) executing external to the apparatus, a request for suggested meeting participants for an electronic meeting (Higaki ¶ 0025 teaches an example process 200 for creating an electronic meeting event; Higaki ¶ 0013 meeting event information [is] entered (generate[d]) by a user at a client device (the apparatus) at the time the user creates the meeting event; Higaki ¶ 0003 teaches receiving event information for a meeting event from a client device associated with a user (apparatus to generate and transmit); Higaki ¶ 0023 also further teaches a server 110 may host the web server communicationally [sic] coupled to the browser at the client device (e.g., electronic devices 102, 104 or 106) via network 108 (over one or more communications networks to an artificial intelligence service executing external to the apparatus); Higaki ¶ 0041 teaches that responses to electronic suggestions may be . . . used as a learning tool (artificial intelligence service) to improve the electronic suggestion quality of further electronic suggestions; see also, e.g., Higaki ¶ 0033), wherein the request for suggested meeting participants for an electronic meeting specifies a plurality of attributes of the electronic meeting (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311) and one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting, wherein the particular meeting rules template specifies requirements for an electronic meeting (Higaki, Fig. 2, teaches a process for creating a meeting event (Examiner annotations in dashed-boxes):

    PNG
    media_image1.png
    811
    693
    media_image1.png
    Greyscale

Higaki ¶¶ 0026 & 0031 provides as examples of references to meeting events or tasks as “team outing,” “weekly budget planning” or “monthly manager meeting,” “Quarterly Budget.” Higaki ¶ 0031 teaches [w]hen user A creates a meeting event called “Team Outing,” the system will identify co-workers B, C and D as potential meeting participants whom User A should include on the “Team Outing” event because co-workers B, C, and D are also on User A's team (that is, “co-workers” are one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting); Higaki ¶ 0030 further teaches that the response may additionally [be] used by the system for suggestion participants for future meeting events created by the organizer (plurality of meeting rules templates). For example, User A schedules a meeting event called “Dinner” with participants N and B. User A also schedules a meeting event called “Coffee” and invites participant D)
[Examiner notes that neither the claims nor the specification defines the term “meeting rules template.” Under the BRI, the plain meaning of the term “meeting rules template” is a reference to a meeting event or task having “attributes”, and creating an electronic meeting based on that reference. See MPEP § 2111.01.I.]);
the electronic meeting process executing on the apparatus receiving, over the one or more communications networks from the artificial intelligence service executing external to the apparatus, a response to the request for suggested meeting participants for the electronic meeting, wherein the response includes data that specifies a plurality of suggested meeting participants for the electronic meeting (Higaki ¶ 0003 teaches transmitting to the client device (that is, the client device (the apparatus) operates to receive, over the one or more communications networks [see Higaki ¶ 0023] from the artificial intelligence service [see Higaki ¶ 0041] executing external to the apparatus), a first electronic suggestion to add meeting participants to the meeting event (that is, a response to the request for suggested meeting participants for the electronic meeting); Examiner notes that the first electronic suggestion (suggested meeting participants) received by the client device (apparatus) is in a data format (the response includes data that specified a plurality of suggested meeting participants for the electronic format)) . . . wherein the particular suggested meeting participant satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template (Higaki ¶ 0014 & FIG. 3 teaches minimum information (plurality of attributes of the electronic meeting) that is required for suggesting meeting participants is at least one or more of: a Meeting Name 301, Location field 304 or Participant field 311; Higaki ¶ 0035 teaches, for example, the use of meeting labels or names for basing required meeting participants, such as for a meeting named “weekly meeting,” in which all of co-workers B, C, and D may be suggested to user A in a first electronic suggestion, because “weekly meeting” is generic enough to apply to all of the projects that user A is working on with co-workers B, C and D (a particular suggested meeting participant that satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template));
the electronic meeting process displaying, on a user interface, . . .the plurality of suggested meeting participants, controls for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting (Higaki ¶ 0047 & FIG. 3 teaches an example meeting event 300 with a [s]uggested participants field 312 [that] is populated by the system (artificial intelligence service) when the system provides an electronic suggestion for the user to add the identified meeting participants to the meeting event (to display, on a user interface, the plurality of suggested meeting participants and controls for specifying whether each suggested meeting participant, from the plurality of suggested meeting participants, is to be included in the electronic meeting). This field may be a frame or a pop-up GUI (to display, on a user interface) that contains the meeting participants listed in such a [sic] electronic suggestion, which is provided to User A by the system; Higaki ¶ 0047 & FIG. 3 further teaches that [w]hen a first electronic suggestion is provided, . . . the user may respond to the electronic suggestion in the Suggested Participant field 312 by accepting or rejecting a suggested participant (controls for specifying); Examiner notes that for there to be a graphical user interface, there is a display (to display)) . . . ; and
the electronic meeting process including in the electronic meeting the particular suggested meeting participant, from the plurality of suggested meeting participants, in response to a user selection of a control that corresponds to including the particular suggested meeting participant in the electronic meeting (Higaki ¶ 0047 an example in which [b]ased on event information entered by User A for the first meeting, such as location or meeting name, participants C, D, and E may be suggested [meeting participants]. However, User A adds only participants C and D (the particular suggested meeting participant in the electronic meeting)) In addition, Higaki Fig. 3 clearly depicts a Participant field 311 for inclusion of particular suggested participants selected by User A in the electronic meeting from the controls of the Suggested Participants field 312).
Though Higaki teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, Higaki, however, does not explicitly teach -
* * *
	the electronic meeting process executing on the apparatus to receive . . . a relevance score that indicates a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and one or more prior electronic meetings of a same type as the electronic meeting . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the one or more prior electronic meetings of the same type as the electronic meeting; and
* * *
But Krasadakis teaches wherein:
the electronic meeting process executing on the apparatus to receive . . . a relevance score that indicates a calculated relevance between a particular suggested meeting participant, from the plurality of suggested meeting participants, and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)) . . . ;
the electronic meeting process to display, on a user interface, . . . the relevance score of the calculated relevance (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI). As the herein described methods and processes change the data held by the storage machine, and thus transform the state of the storage machine, the state of display subsystem 806 may likewise be transformed to visually represent changes in the underlying data) between the particular suggested meeting participant, from the plurality of suggested meeting participants, and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304; Krasadakis ¶ 0011 teaches [the] candidate score may be calculated on a variety of factors, including . . . whether the candidate participant has attended meetings that are particularly relevant to the topic (that is, one or more prior electronic meetings of a same type as the electronic meeting)); and
* * *
Higaki and Krasadakis are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a measure of candidate score with the suggesting meeting participants of Higaki.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Though Higaki and Krasadakis teaches the feature of generating particular suggested meeting participants responsive to a receipt of a minimum required meeting event information, and further in view of a candidate score directed to participant relevance, the combination of Higaki and Krasadakis, however, does not explicitly teach - 
* * *
the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants, . . . 
* * *
But Bagley teaches the electronic meeting process to display, on a user interface, the data that identifies the plurality of suggested meeting participants (Bagley ¶ 0062 teaches [c]lient window 650 may be an interface of a display associated with at least one of the computers running an attendee client. An indicia of seniority may be a seniority emblem, that is, an image independent of a persona icon, for example, a digitized image of chevrons (that is, the persona icon and emblem being to display . . . the data that identifies)), . . .
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Krasadakis pertaining to suggested electronic meeting participants via candidate scores with the attendee visualization of Bagley.
The motivation for doing so is because it would be advantageous to, at the outset of each meeting to show static details of the attendee’s seniority, origin or other unchanging details of a participant. (Bagley ¶ 0009).
Regarding claim 18, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 17, as described above.
Higaki further teaches wherein:
the plurality of attributes of the electronic meeting included in the request for suggested meeting participants for an electronic meeting include a subject matter of the electronic meeting (Higaki ¶ 0025 teaches that [t]he minimum event information (plurality of attributes of the electronic meeting) that is required may be at least one of a meeting event participant, a meeting name (subject matter of the electronic meeting), or a location for the meeting event), and
the plurality of suggested meeting participants for the electronic meeting includes at least one subject matter expert for the subject matter of the electronic meeting (Higaki ¶ 0031 & FIG. 2 teaches meeting participants are identified by the system (plurality of suggested meeting participants). The meeting participants are identified based on at least one of the provided event information or determined external signals related to the provided event information. . . . The “ABCD” team may be involved on a project titled “Quarterly Budget,” while the “DEFG” team is involved on a different project; Higaki ¶ 0035 also teaches that if user A works with co-worker B on “books,” [(user A and co-worker B are books subject matter experts)] with co-worker C on “advertising” [(C is an advertising subject matter expert)] and with co-worker D on “budgets” [(co-worker D is a budget subject matter expert)])).
	Regarding claim 19, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 17, as described above.
Krasadakis teaches wherein:
the additional information for the particular suggested meeting participant from the plurality of suggested meeting participants (Krasadakis ¶ 0028 teaches a topic relatedness score [of the candidate score 300] may indicate a particular candidate's relevance to the meeting/project, as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. (additional information for a particular suggested meeting participant from the plurality of suggested meeting participants)), and
the computer-implemented method further comprising causing the electronic meeting process to display (Krasadakis ¶ 0066 teaches a display subsystem 806 may be used to present (that is, display) a visual representation of data held by storage machine 804 [(such as the candidate score 300)]. This visual representation may take the form of a graphical user interface (GUI)) the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant (Krasadakis ¶¶ 0036-37 teaches [a] participant information source 508 may be any source of information relevant to a candidate's expertise, work history, interests, etc., as it pertains to the associated topic of a collaborative engagement. . . . In some implementations, a computing system may have access to one or more application programming interfaces (APIs) allowing the computing system to access a candidate's email history, calendar, instant messaging (IM) history, their role within a company's organizational chart, awards/kudos given to the candidate by an organization hosting the meeting, any social media posts written by the candidate, any documents/publications written by the candidate, etc. Relevant information from these sources may be collected in participant expertise profile 506 and cross-referenced against associated topic 504, for example via keyword searching or natural language processing. As a result of this comparison, the computing system may generate topic relatedness score 500. In particular, a computing system may be configured to access any profiles maintained by the candidate on social networking sites (note that social networking sites, to be social, entail to cause the electronic meeting process to display the additional information for the particular suggested meeting participant in association with the particular suggested meeting participant)).
Higaki, Krasadakis and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a candidate score that may take into account additional information of a proposed participant. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Krasadakis pertaining to a user profile that incorporates additional information with the teachings of the combination of Higaki and Bagley.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
[Examiner Note: claim 19 as presented appears to differ from that from the RCE filed 01 February 2021, without the modifications being indicated with cross-outs and/or underlines. The instant claim as presented is used for examination purposes].
Regarding claim 20, the combination of Higaki, Krasadakis, and Bagley teaches all of the limitations of claim 17, as described above.
Krasadakis further teaches wherein:
the relevance score for each suggested meeting participant from the plurality of meeting participants indicates a calculated relevance between the each suggested meeting participant and the plurality of attributes of the electronic meeting (Krasadakis ¶¶ 0027-28 teaches additional considerations may be made when recommending a list of candidate participants (that is, the plurality of suggested meeting participants) in order to maintain an ideal audience/team balance for a particular collaborative engagement (electronic meeting process). . . . [A] variety of factors may contribute to calculating a candidate score for a particular candidate (a relevance score of a calculated relevance between a particular meeting participant). . . . As shown, two factors contribute in this example to candidate score 300: a topic relatedness score 302 and an aggregated meeting contribution score 304. . . . [A] topic relatedness score may indicate a particular candidate's relevance to the meeting/project (that is, the plurality of attributes of the electronic meeting), as reflected by previous meetings the candidate has attended, the candidate's work history, education, publications, social media posts, etc. Similarly, the aggregated meeting contribution score may reflect any positive/negative effects the candidate has had on other meetings, according to meeting productivity, energy levels, etc.), and
the plurality of suggested meeting participants are displayed on the user interface in an order that is based upon the relevance scores for each suggested meeting participant from the plurality of meeting participants (Krasadakis ¶ 0026 & FIG. 2 teaches [a] computing system may recommend any number of candidate participants for a particular collaborative engagement. For example, the computing system may (1) automatically recommend a set number of participants for each collaborative engagement, (2) recommend a different number of candidate participants for each collaborative engagement, (3) present a list of all available participants ranked by candidate score, etc. (that is, displayed on the user interface in an order that is based on the relevance scores for each suggested meeting participant from the plurality of meeting participants)).
Higaki, Krasadakis, and Bagley are from the same or similar field of endeavor. Higaki teaches suggesting meeting participants based on meeting event information. Krasadakis teaches a recommend one or more candidate participants for the collaborative engagement based on a candidate score for each of the one or more candidate participants. Bagley teaches attribute visualization of attendees to an electronic meeting. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of the combination of Higaki and Bagley pertaining to suggested electronic meeting participants via candidate scores and attendee visualization with the display order of Krasadakis.
The motivation for doing so is to automatically recommend candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience. (Krasadakis ¶ 0038).
Response to Applicant’s Arguments
9.	Applicant’s arguments filed have been fully considered, where the Examiner responds below.
10.	With respect to the rejections under Section 101, Applicant argues “Claims 1-20 include a combination of additional elements that provides an inventive concept to the claims as a whole by an apparatus that executes an electronic meeting process that uses an artificial intelligence service to obtain suggested meeting participants for an electronic meeting. The additional elements include the electronic meeting process performing the steps of transmitting, receiving, displaying, and including as claimed. The electronic meeting processing sends, to the artificial intelligence service [executing external to the apparatus], a request for suggested meeting participants that specifies one or more attributes of a required meeting participant for the electronic meeting. The electronic meeting process receives, from the artificial intelligence service, a response to the request that includes data that specifies a plurality of suggested meeting participants for the electronic meeting that satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template. This approach provides an end-to-end solution to the problem of selecting relevant participants for electronic meetings, which conventionally is labor intensive and error prone.” (Response at p. 13).
In view of the recent Federal Circuit opinion of Cosmokey, Examiner finds the Applicant’s arguments persuasive. See Cosmokey Solutions. GmbH & Co. KG v. Duo Security LLC, 15 F.4th 1091, 2021 U.S.P.Q.2d 1003 (Fed. Cir. 2021) (precedential).
In Cosmokey, the Court has held claims directed to specific verification methods that depart from earlier approaches and improve computer technology eligible under § 101. Cosmokey at p. 1097.
The Court explains that though claims are directed to an abstract idea under Alice step one, the claims may be patent-eligible under Alice step two. In “[t]urning then to Alice step two, we ‘consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.’” Cosmokey at p. 1097.
Specifically, the specification emphasizes the assistance of artificial intelligence provided by meeting intelligence apparatus 102, in that the meeting intelligence apparatus 102 participates in the creation of electronic meeting agendas by providing suggested items to be included on an electronic meeting agenda. The electronic meeting application may request that meeting intelligence apparatus 102 provide suggested agenda items for an electronic meeting. (Specification ¶ 0075). The instant claim limitations recite an improved method for specifying a plurality of suggested meeting participants for an electronic meeting, and a relevance score of a calculated relevance between particular suggested meeting participant that satisfy the one or more attributes of a required meeting participant for the electronic meeting. (see claim 1, ll. 19-27; see also claim 9, ll. 17-25, & claim 17, ll. 15-22).
As the specification makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified under Alice step one, and provides an improvement in the field of art. See Cosmokey at p. 1099.
Because the instant claims and the specification recite a specific improvement to the efficiency of electronic meetings, enforce electronic meeting rules and policies, allow decisions to be made more quickly, and provide higher confidence in the usefulness of electronic meetings (see Specification ¶ 0038), and describes how the particular arrangement of steps in claim 1 provides a technical improvement over conventional electronic meeting methods, the claims are directed to patent-eligible subject matter. 
11.	With respect to the rejections under Section 103, Applicant argues limitations of the claims are not taught or suggested by the cited prior art, such as:
“. . . wherein the request for suggested meeting participants for an electronic meeting specifies a plurality of attributes of the electronic meeting and one or more attributes of a required meeting participant for the electronic meeting, wherein the one or more attributes of a required meeting participant for the electronic meeting are specified by a particular meeting rules template designated for the electronic meeting, wherein the particular meeting rules template specifies requirements for an electronic meeting" (Response at p. 16)

"co-workers" is "one or more attributes of a required meeting participant for the electronic meeting" as claimed, but Higaki does not support this assertion.” (Response at p. 16).
“. . . wherein the particular suggested meeting participant satisfies the one or more attributes of a required meeting participant for the electronic meeting specified by the particular meeting rules template.’” (Response at p. 17).
Generally, Applicant appears to limit the scope of the cited prior art, which is in error. For example, Applicant points to “Higaki at [0031] describes how meeting participants are identified based upon two factors: the event information and external signals related to the event information. In the described example, the event information is the name of the event "Team Outing." The external signals are team membership, i.e., that co-workers B, C and Dare on the same team as worker A when user A creates the "Team Outing" event, the system includes co-workers B, C and D as potential meeting participants by virtue of their membership in the "ABCD" team.” (Response at p. 16).
The broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what it teaches or fairly suggests to the skilled artisan. In re LeBoeuf et al., App. No. 2020-003511 (PTAB 25 January 2021). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP § 2111.01.I.
Examiner notes that neither the claims nor the specification define the term “attribute.” The specification, however, provides general and open examples, in which the “attributes may be any type of attributes for an electronic meeting and may include, for example, a meeting subject, meeting type, meeting location, agenda items, etc.” (Specification ¶¶ 0093, 0113).
Also, the specification provides an unbounded example of “attributes of the participation by meeting participants, such as the quality and/or quantity of participation.” (Specification ¶ 0163).
The term “meeting rules template” is not defined by the claims nor the specification. The specification describes “[a] meeting rules template specifies a set of rules to be applied to any aspect of an electronic meeting, i.e., before, during, and after an electronic meeting.” (Specification ¶ 0050).
The Specification does define the term “rule” as to refer “to a requirement and/or a constraint.” Continuing, the specification describes “[f]or example, a meeting rules template may define items that are required to be included on an agenda, participants that are required in an electronic meeting, that a decision maker must be designated, one or more aspects of how an electronic meeting is conducted, e.g., via time limits, etc., procedural rules that govern an electronic meeting, and items to be included in meeting results. Meeting rules templates may also specify data inputs for an electronic meeting, such as data streams, electronic documents, etc.” (Specification ¶ 0050).
The plain and ordinary meaning of a “meeting rules template” is one that corresponds to a reference to a meeting event or task, and creating an electronic meeting based on the reference. MPEP § 2111.01.I. 
As noted in the rejection above, Higaki ¶¶ 0026 & 0031 provides as examples of references to meeting events or tasks as “team outing,” “weekly budget planning” or “monthly manager meeting,” “Quarterly Budget.”; Higaki ¶ 0031 teaches [w]hen user A creates a meeting event called “Team Outing,” the system will identify co-workers B, C and D as potential meeting participants whom User A should include on the “Team Outing” event because co-workers B, C, and D are also on User A's team.
Applicant argues that Higaki does not support the assertion that "co-workers" is "one or more attributes of a required meeting participant for the electronic meeting" as claimed.” (Response at p. 16). Applicant argues in the hypothetical that “[i]f ‘co-workers’ was an attribute . . . [then] all of user A’s co-workers would have been included as [a] potential meeting participants . . . .” (Response at p. 16). Higaki, however, does appear to “identify co-workers B, C, and D as potential meeting participants whom User A should include on the ‘Team Outing’ event.” (Higaki ¶ 0031). The plain meaning of “require”, as understood by one of ordinary skill in the art is simply “to claim or ask for by right and authority.”1 In this respect, Higaki teaches a “response to the request for suggested meeting participants,” as set out in the rejections above. 
Also, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Marreiros et al., “Modeling Group Decision Meeting Participants with an Agent-Based Approach,” 2007) teaches agents represent the different alternatives that are under discussion/selection in the decision meeting having proposed model participants.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Friday 0900-1700. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./Examiner, Art Unit 2122                      





/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 <https://www.merriam-webster.com/dictionary/require>